Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment under Rule 312
The applicant has not provided the status indicators for claim 27, and claim 29. This is improper.  
The office herein amends claim 27 and 29 to be indicated as “(NEW”). 
The rule 312 amendment is entered. 
Corrected Notice of Allowance 
The previous notice of allowance is indicated herein.
Claims 20, 24, 26, 27, 28, 29 and 30 are allowed.  
All other claims are cancelled. 
The case is now to proceed to issuance. 
The examiner's amendment was made first. The applicant's amendment after final of 4-5-21 was made second and the claims should issue according to the applicant's amendment dated 4-5-2021 which amended the examiner's amendment. However the applicant did not add any status identifiers in the claim amendment. This is improper. Therefore the office added the status identifiers only in the document of 4-26 and did not amend the claims further as this was requested by the printer rush document of 4-13-21.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668